            Case 2:19-cv-02048-KJN Document 37 Filed 09/23/20 Page 1 of 2
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA



BALJIT SINGH,                                No. 2:19-cv-2048 KJN P

                Plaintiff,

       v.

AGUILERA NICOLAS,
                                             ORDER & WRIT OF HABEAS CORPUS
                Defendant.                   AD TESTIFICANDUM
                                      /

Baljit Singh, CDCR # AH-1043, a necessary and material witness in a settlement conference in
this case on October 28, 2020, is confined in Mule Creek State Prison (MCSP), in the custody of
the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire, by Zoom video conference from his place of confinement, on
Wednesday, October 28, 2020, at 9:00 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at Mule Creek State Prison at (209) 274-5018 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.
         Case 2:19-cv-02048-KJN Document 37 Filed 09/23/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: September 22, 2020




Sing2048.841Z(b)
